147 Ga. App. 696 (1978)
250 S.E.2d 29
DeKALB REALTY COMPANY
v.
McCOLGAN.
56678.
Court of Appeals of Georgia.
Submitted October 3, 1978.
Decided October 23, 1978.
*697 Leonard N. Habif, Lenny Franco, for appellant.
B. J. Roberts, John C. McManus, for appellee.
DEEN, Presiding Judge.
A corporation and its president are in law entirely separate and distinct entities, even though the lease contract at issue is signed by the individual in his capacity of president of the corporation; absent allegations that the contract was executed because of fraud or collusion between the corporation and its officers, the corporate veil is not pierced and the corporation is not liable for the action of its officers in their individual capacities. Jolles v. Holiday Builders, Inc., 222 Ga. 358 (149 SE2d 814) (1966). The plaintiff neither pleaded any such acts of fraud and collusion as would render the corporation responsible for the acts of Walton and Stout, nor was the question otherwise raised on the motion for summary judgment. On the contrary, the plaintiff replied in an answer to interrogatories that it relied on contract in prosecuting this action, and by amendment made it clear that the pertinent contract provision was that binding the landlord to pay sales commission only if the "tenant" purchased the property. The plaintiff here has neither alleged nor offered evidence which would raise an issue of fact as to the collusion of the corporate tenant and its officers, the individuals purchasing.
The trial court properly granted the defendant's motion for summary judgment.
Judgment affirmed. Smith and Banke, JJ., concur.